Per Curiam.

This action was brought to recover damages for the breach of a contract by which the defendants granted to the plaintiff the right to collect all the wharfage and cranage of a certain bulkhead. The defendants disclaim any liability whatever, while the plaintiff contends that the verdict directed in his favor is insufficient in amount. An examinaction of the case has satisfied us that the views expressed'by the learned trial judge on directing the verdict were correct and that upon the evidence before him the verdict was properly directed.
The judgment should be affirmed on both appeals, but without costs to either party.
Present: Fbeedman and McAdam, JJ. ■
Judgment affirmed, without costs.